Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s disclosure defines “pellet density” as “pressure density” (see applicant’s specification page 9). Specifically, applicant states: “The pellet density (pressing density) relates to how much the negative electrode active material is pressed during the pressing thereof.” Yet, this definition is not consistent throughout the specification. It is unclear how applicant measures pellet density of the primary particles, i.e. is a negative electrode material made solely of the primary particles and not the secondary particles? Claim 1 is indefinite as applicant does not clearly indicate the pellet density is that of the negative electrode active material instead of the lithium titanium oxide particle. The grammar of 
Claims 2-11 are rejected as being dependent on or incorporating the limitations of claim 1.
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s specification is indefinite as to how to measure the pellet density of individual particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bourbon et al. (US 2008/0032798).
Regarding claim 1, Bourbon discloses a negative electrode active material (see paragraph [0058]) comprising: 
lithium titanium oxide particles (see paragraph [0027]-[0028]), 
wherein the lithium titanium oxide particles have an average particle diameter (D50) of 0.5-9 µm (see paragraph [0031], specifically unitary and agglomerated particles in diameters from 0.1 µm to less than 100 µm, which overlaps the recited range), and 
the lithium titanium oxide is represented by the following Chemical Formula 1: 
[Chemical Formula 1] 
LixTiyOzMw 
< x < 5, 1 < y < 5, 2 < z < 12, and 0 < w < 0.1 (see paragraph [0027]-[0030]).
a specific surface area of 3-7 m2/g (see paragraph [0033], 3-30 m2/g, which overlaps the recited range).
The courts have held, absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bourbon does not disclose a pellet density of 1.7 g/cc or more under a pressure of 64 MPa, i.e. the density of the negative electrode material under pressure. 
Bourbon does disclose the density is a result effective variable as increasing the density is an objective of the prior art (see paragraph [0007], [0033], [0041] and [0049).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 2, Bourbon discloses a negative electrode active material according to claim 1, wherein the lithium titanium oxide particles are at least one selected from primary 

Regarding claim 3, Bourbon discloses a negative electrode active material according to claim 2, wherein the primary particles have an average particle diameter (D50) of 0.2-1.2 µm (specifically 0.1-0.5 µm, see paragraph [0011], which overlaps the recited range) and a specific surface area of 5-7 m2/g (see paragraphs [0030]-[0031] and [0033]). 
The courts have held, absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Bourbon discloses a negative electrode active material according to claim 3, but does not disclose wherein the primary particles have a pellet density of 1.7-1.82 g/cc under a pressure of 64 MPa.
Bourbon does disclose the density is a result effective variable as increasing the density is an objective of the prior art (see paragraph [0007], [0033], [0041] and [0049).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 5, Bourbon discloses a negative electrode active material according to claim 2, wherein the secondary particles have an average particle diameter (D50) of 2-9 µm (see paragraphs [0009] and [0048]). Bourbon discloses a a specific surface area of 3-4.9 m2/g (see paragraph [0033]).
The courts have held, absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Bourbon discloses a negative electrode active material according to claim 5, but does not disclose wherein the secondary particles have a pellet density of 1.75-1.85 g/cc under a pressure of 64 MPa. 
Bourbon does disclose the density is a result effective variable as increasing the density is an objective of the prior art (see paragraph [0007], [0033], [0041] and [0049).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 7, Bourbon discloses a negative electrode active material according to claim 2, and wherein the powdery compound … can thus for example comprise 60% by volume of unitary particles and 40% by volume of grains formed by agglomeration of said particles (see paragraph [0032]).
Bourbon does not disclose wherein a weight ratio of the primary particles to the secondary particles is between 1:9 and 4:6, but does disclose said ratio is a result effective variable as discussed above.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 8, Bourbon discloses a negative electrode active material according to claim 1, wherein the lithium titanium oxide is at least one selected from the group consisting of Li0.8Ti2.2O4, Li2.67Ti1.33O4, Li1.33Ti1.67O4, Li1.14Ti1.71O4, Li4Ti5O12, LiTi2O4 and Li2TiO3 (see paragraph [0027]).



Regarding claim 10, Bourbon discloses a lithium secondary battery which comprises a positive electrode comprising a positive electrode active material, a negative electrode comprising a negative electrode active material, a separator interposed between the positive electrode and the negative electrode, and an electrolyte, wherein the negative electrode active material is the negative electrode active material as defined in claim 1 (see paragraph [0058]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourbon et al. as applied to claim1 and 9 above, and further in view of Kim et al.(US 2014/0027679).
Regarding claim 11, Bourbon discloses a negative electrode active material according to claim 9, discloses a conducting agent wherein carbon black is considered an example (see paragraph [0049]). But Bourbon does not disclose wherein the conductive agent is a metal oxide and therefore does not disclose wherein the metal (Me) is one or more of Si, Sn, Li, Zn, Mg, Cd, Ce, Ni or Fe.
Kim is analogous art to Bourbon as Kim discloses a negative (anode) active material of a Lithium oxide (see abstract) comprising a conductive agent, one of which may be carbon (see 
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721